
	

115 SRES 533 ATS: Commemorating the commissioning of the USS Manchester.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 533
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2018
			Mrs. Shaheen (for herself, Ms. Hassan, Mr. Jones, and Mr. Wicker) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the commissioning of the USS Manchester.
	
	
 Whereas the State of New Hampshire has a long and distinguished history of military service dating back to 1680, when militia companies were formed in the State to protect the citizens of New Hampshire;
 Whereas New Hampshire sent 3 regiments of minutemen to Boston in the wake of the skirmishes at Lexington and Concord, and many of those minutemen went on to fight gallantly under the command of then Colonel, and future Major General, John Stark at the Battle of Bunker Hill on June 17, 1775;
 Whereas Portsmouth shipbuilder John Langdon, who would later become a United States Senator, oversaw the construction of some of the first vessels of the United States Navy, including the sloop-of-war the USS Ranger, which was built and equipped for naval hero Captain John Paul Jones;
 Whereas the city of Manchester, New Hampshire (commonly known as the Queen City), is— (1)the largest city in northern New England;
 (2)an engine for the economy of New Hampshire; and (3)the namesake of the first industrialized city in the world, Manchester, England;
 Whereas the first vessel of the United States Navy to be named for the city of Manchester, New Hampshire, was the USS Manchester (CL–83), which—
 (1)was a Cleveland class light cruiser commissioned on October 29, 1946; (2)served with distinction in 3 combat tours during the Korean War; and
 (3)received 9 battle stars for her service; Whereas, on April 16, 2013, Secretary of the Navy Raymond Edwin Mabus, Jr., announced that an Independence class Littoral Combat Ship (commonly known as an LCS) would be named the USS Manchester (referred to in this preamble as the USS Manchester (LCS–14));
 Whereas, on June 29, 2015, there was a keel-laying ceremony for the USS Manchester (LCS–14) in Mobile, Alabama; Whereas, on May 7, 2016, the USS Manchester (LCS–14) was christened in Mobile, Alabama, and sponsored by United States Senator Jeanne Shaheen;
 Whereas, on May 12, 2016, the United States Navy launched the USS Manchester (LCS–14); and Whereas the USS Manchester (LCS–14)—
 (1)will join the USS New Hampshire (SSN–778) fast attack submarine in the United States Navy fleet; and (2)will be commissioned in Portsmouth, New Hampshire, on May 26, 2018: Now, therefore, be it
			
	
 That the Senate commemorates the commissioning of the United States Ship Manchester (LCS–14), the mission of which will be to act as a networked, agile, stealthy surface combatant capable of defeating anti-access and asymmetric threats in the littorals.
		
